Citation Nr: 1015396	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-29 069A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for seborrheic keratosis, 
to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, 
including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

For reasons discussed hereinbelow, the issue of entitlement to 
service connection for seborrheic keratosis, to include as due 
to exposure to Agent Orange, is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is due 
to an event or incident of his active service.

2.  The Veteran does not have hearing loss that is due to an 
event or incident of his active service.

3.  The Veteran does not have tinnitus that is due to an event 
or incident of his active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active duty; nor may degenerative disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.303, 3.307, 3.309 (2009).  

2.  Hearing loss was not incurred in or aggravated by active 
duty; nor may sensorineural hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009). 

3.  Tinnitus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, 
the RO sent the Veteran a letter in April 2002, prior to 
adjudication, which informed him of the requirements needed to 
establish entitlement to service connection.  Subsequent VCAA 
letters were sent in February 2005, December 2006, and December 
2007.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the April 2002 
letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the December 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports on file dated from 2004 to 2007.   

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations have 
been complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  


Law and Regulations

The Veteran seeks service connection for a low back disability, 
seborrheic keratosis, hearing loss, and tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Moreover, in the case of degenerative disease of the spine and 
sensorineural hearing loss, service connection may be granted 
if the disease is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2009).


Analysis

Back

The Veteran has contended that he incurred a chronic back 
disability in service when he fell off of a platform.

The Veteran's service treatment records reveal that he 
complained in June 1967 of a three week history of low back 
pain; muscle strain was diagnosed.  No pertinent abnormality 
was noted on separation medical evaluation in June 1970.

United Hospital Center records for March and April 1982 reveal 
that the Veteran had a two month history of low back pain, for 
which he underwent a hemilaminectomy of L5 with nerve root 
decompression of L5-S1; the discharge diagnosis was lumbar 
spondylosis with superior facet compression syndrome.

X-rays of the lumbar spine from July 1999 to January 2001 
reveal mild degenerative changes.

A January 2002 statement from J.D.W., M.D., reveals that the 
Veteran complained of back pain for a least a year, which was 
thought to be strain and sprain.  According to a March 2002 
statement from J.D.G., M.D., the Veteran had disabilities that 
included moderate to severe low back pain; he was noted to be 
unable to work.

According to an April 2003 statement from the Veteran's wife, 
he injured his back in service.

A November 2003 statement from L.D.D., M.D., reveals that the 
Veteran had moderate to severe low back pain.  Dr. D opined 
that it was at least as likely as not that the Veteran's 
current back condition "...is related to the back injury he 
reports he experienced in the military."

The Veteran said on VA examination in March 2004 that he 
injured his back in service, for which he received treatment, 
when he fell about 15 to 20 feet off of a stand.  After review 
of the claims files and examination of the Veteran, the 
impression was degenerative disc disease that is unrelated to 
inservice treatment for back strain.  The examiner concluded 
that one episode of muscle strain in service did not lead to 
the Veteran's current degenerative disc disease and that his 
current back disability was at least as likely as not due to 
wear and tear from his job as a coal miner.  Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).

With respect to the issue of service connection for low back 
disability, there is nexus evidence both for and against the 
claim.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) 
to analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Court has held that the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  

After review of the evidence, the Board finds the preponderance 
of the evidence is against the claim for service connection for 
a low back disability.  Although there is a notation of back 
pain in service, the Veteran's spine was normal on separation 
evaluation in June 1970 and the initial postservice medical 
reference to a back disorder was not until 1982, which is over 
10 years after service separation.  

The November 2003 statement from Dr. D in favor of the claim 
that the Veteran's current low back disorder is related to the 
back injury he reported he experienced in service appears to be 
based solely on the Veteran's subjective history, rather than 
on the relevant medical evidence on file, since there is no 
reference to the Veteran's service treatment records.  
Moreover, this opinion consists of only two sentences and does 
not include a rationale.  In contrast, the March 2004 VA 
opinion against the claim is based on a thorough review of the 
pertinent medical evidence, including the Veteran's service 
treatment records, and examination of the Veteran.  
The March 2004 VA evaluation report is three and a half pages 
long and discusses the Veteran's medical history and the 
current examination findings, including the X-rays findings.  
The VA examiner notes that although the Veteran said that he 
injured his back in a fall, there is no mention of a fall in 
the service treatment records and the Veteran did not complain 
of back pain on separation examination in June 1970.  

Moreover, the VA opinion includes the supporting rationale 
that, because one episode of muscle strain in service does not 
lead to the development of degenerative disc disease, it is at 
least as likely as not that the Veteran's current low back 
problems are secondary to wear and tear from his work as a coal 
miner rather than due to a fall in service.  Consequently, 
service connection for a low back disability must be denied.


Hearing loss and Tinnitus

The Veteran has contended that he incurred hearing loss and 
tinnitus in service due to exposure to acoustic trauma from 
aircraft engine noise.

The Veteran service treatment records, including his June 1970 
separation medical history and examination reports, do not 
reveal any complaints or findings of hearing loss or tinnitus.  
Audiograms were within the VA definition of normal hearing.   

Tinnitus and hearing loss in the left ear were noted in VA 
treatment records dated in August 2006.  

The Veteran noted on VA audiological evaluation in August 2007 
that he had a history of tinnitus that began 25 years earlier.  
Audiometric results showed bilateral sensorineural hearing 
loss.  The examiner concluded that the Veteran's tinnitus was 
not causally related to service, as it did not begin until more 
than 10 years after service separation.

According to a November 2007 VA opinion from an audiologist 
with access to the claims files, the Veteran's current hearing 
loss and tinnitus started after service separation and were not 
related to service.  After review of the service and post-
service records, another VA health care provider noted in 
November 2007 that the Veteran had normal hearing at service 
discharge and concluded that the Veteran's current hearing loss 
was not caused by service.

With respect to entitlement to service connection for hearing 
loss and tinnitus, the above medical evidence reveals that, 
even if the Veteran was exposed to acoustic trauma in service, 
there is no evidence of a hearing loss or tinnitus until 
several years after service discharge; and there is no 
competent medical evidence on file in support of either of the 
claims.  The only nexus opinions on file, which are based on a 
review of the claims files and examination of the Veteran, are 
against the claims.  Because there is no medical evidence of 
hearing loss or tinnitus until over 10 years after service 
separation and no nexus opinion in favor of either claim, 
service connection for a hearing loss and for tinnitus is 
denied.


Conclusion

Although the written statements by and on behalf of the Veteran 
have been considered, and lay persons are competent to testify 
about the Veteran's symptomatology, a layperson without medical 
training is generally not qualified to render a medical opinion 
linking a disability to service or to service-connected 
disability.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

Even if the Veteran and his wife are competent to talk about 
his disabilities, their contentions are not credible because 
there is no evidence of a chronic back disorder, hearing loss, 
or tinnitus until several years after service discharge.



Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the service connected claims denied 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.


REMAND

With respect to the Veteran's claim for service connection for 
seborrheic keratosis, to include as due to exposure to Agent 
Orange, the Board finds that the nexus evidence on file is 
inconclusive.  While the VA examiner concluded on evaluation in 
July 2007 that the Veteran's seborrheic dermatitis was less 
likely than not the result of Agent Orange exposure in service, 
the opinion went on to note that the Veteran's skin condition 
might have been due to sun exposure while he was in Vietnam.  
According to an August 2007 Addendum to the July 2007 report, 
the etiology of seborrheic keratosis was unknown but sun 
exposure was believed to play a role.  The examiner concluded 
that it was impossible to say without resorting to speculation 
whether the Veteran's sun exposure in Vietnam was causally 
related to his current skin condition.  

However, to be adequate, more than a conclusion needs to be 
expressed that the etiology of a particular condition is not 
known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Rather, a sufficient rationale and supporting 
explanation need to be provided that addresses such matters as 
whether there is inadequate factual information, whether the 
question falls within the limits of current medical knowledge 
or scientific development, whether the cause of the condition 
in question is truly unknowable, and whether the question is so 
outside the norm of practice that it is really impossible for 
the examiner to use his or her medical expertise and training 
to render an opinion.  Also see Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010) (The Court held that in order to 
rely on a statement that an opinion cannot be provided without 
resort to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the 
basis for the opinion must be provided by the examiner or be 
apparent upon a review of the record.) 

Consequently, the Board finds that additional development is 
needed prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a skin disorder since 
January 2008, the date of the most recent 
medical evidence on file.  

After securing the necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the Veteran will be scheduled for a VA 
examination by an appropriate health care 
provider to determine the etiology of his 
seborrheic keratosis.  The following 
considerations will govern the 
examination:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and a 
copy of this remand.  

b.  The VA examiner will provide 
an opinion on whether the Veteran 
has seborrheic keratosis due to 
service, to include exposure to 
the sun.  In all conclusions, the 
opinion must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must 
be typed

c.  If the examiner cannot provide 
an opinion without resorting to 
speculation, he or she must 
discuss the questions noted above, 
namely whether there is additional 
factual information that would 
enable an examiner to provide a 
definitive opinion, whether the 
question falls within the limits 
of current medical knowledge or 
scientific development, whether 
the cause of the condition in 
question is truly unknowable, and 
whether the question is so outside 
the norm of practice that it is 
really impossible for the examiner 
to use his or her medical 
expertise and training to render 
an opinion.

3.  After the above has been completed, the 
AMC/RO will review the claims files and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  
4.  Thereafter, the AMC/RO will consider 
all of the evidence of record and 
readjudicate the Veteran's claim for 
service connection for seborrheic 
keratosis, to include as due to exposure to 
Agent Orange.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case will be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran 
are advised that the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
appellate courts.  It has been held that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

